Exhibit 10.18

Amended Schedule to the Form of

Amended and Restated Indemnification Agreement

The Indemnification Agreements between Sunoco, Inc. and the directors, executive
officers, trustees, fiduciaries, employees or agents named below are identical
in all material respects.

 

Employee

  

Date of Agreement

    

Michael J. Colavita

   September 2, 2004   

John F. Carroll

   March 4, 2004   

Terence P. Delaney

   March 4, 2004   

Michael H. R. Dingus

   March 4, 2004   

John G. Drosdick

   March 4, 2004   

Bruce G. Fischer

   March 4, 2004   

Michael J. Hennigan

   February 2, 2006   

Thomas W. Hofmann

   March 4, 2004   

Vincent J. Kelley

   February 2, 2006   

Joseph P. Krott

   March 4, 2004   

Michael S. Kuritzkes

   March 4, 2004   

Michael J. McGoldrick

   March 4, 2004   

Ann C. Mulé

   March 4, 2004   

Paul A. Mulholland

   March 4, 2004   

Rolf D. Naku

   March 4, 2004   

Marie A. Natoli

   March 3, 2006   

Robert W. Owens

   March 4, 2004   

Alan J. Rothman

   March 4, 2004   

Charles K. Valutas

   March 4, 2004   

Director

  

Date of Agreement

    

Robert J. Darnall

   March 4, 2004   

Ursula O. Fairbairn

   March 4, 2004   

Thomas P. Gerrity

   March 4, 2004   

Rosemarie B. Greco

   March 4, 2004   

John P. Jones, III

   September 8, 2006   

James G. Kaiser

   March 4, 2004   

R. Anderson Pew

   March 4, 2004   

G. Jackson Ratcliffe

   March 4, 2004   

John W. Rowe

   March 4, 2004   

John K. Wulff

   March 8, 2004   